1. Where a case was argued during the term of court, and a consent order was taken, allowing the presiding judge to decide the same in chambers within thirty days from the date of +ho order, time was of the essence of the consent, and a judgment rendered in chambers after the time allowed had expired was coram non judice and void, and on exception will be reversed. Code, §249 ; 60 Ga., 123; 55 Id., 258 ; 59 Id., 628.2. Two distinct persons having no privity of any sort between them, except that both had failed to obey a summons todo road duty, and had been tried therefor by the commissioners’ court, cannot unite in one certiorari to the judgments against them.'Judgment reversed.